Citation Nr: 1129732	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-46 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the reduction of the evaluation of the Veteran's service-connected bilateral hearing loss from 30 percent to 20 percent effective from May 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reduced the assigned disability rating for the Veteran's service-connected bilateral hearing loss from 30 percent to 20 percent, effective May 1, 2008.

The Veteran had requested a Travel Board hearing in his substantive appeal.  However, in correspondence dated March 2011, the Veteran withdrew his request for a hearing.  Therefore, the Board will proceed.


FINDINGS OF FACT

1.  In October 2007, the RO notified the Veteran of a proposal to reduce the disability evaluation for his service-connected bilateral hearing loss from 30 percent to 20 percent.

2.  The RO reduced the Veteran's disability rating for bilateral hearing loss to 20 percent in a February 2008 rating decision, effective as of May 1, 2008.

3.  At the time of the effective date of the reduction, May 1, 2008, the Veteran's bilateral hearing loss had been rated as 30 percent disabling since September 13, 2005, for a period of less than five years.

4.  Since November 2006, the Veteran's bilateral hearing loss on authorized VA examinations resulted in hearing levels of no greater than IV in the right ear and VIII in the left ear.
CONCLUSION OF LAW

The reduction of the rating for service-connected bilateral hearing loss from 30 percent to 20 percent effective from May 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Board notes that the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).

Where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).  A rating decision and notification letter sent to the Veteran in October 2007 detailed the proposed actions, described the types of evidence which would be helpful in avoiding the proposed reduction, and informed him of the right to request a hearing on the matter.  The RO then promulgated the February 2008 rating decision on appeal which reduced the Veteran's 30 percent disability rating for bilateral hearing loss to 20 percent.

B.  Law and Analysis

The provisions of 38 C.F.R. § 3.344 provide additional criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Board also notes that an initial question concerns whether the reduction was proper based on the evidence of record.  As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 30 percent disability evaluation for his hearing loss was awarded effective September 13, 2005, and was reduced effective May 1, 2008, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran was assigned a 30 percent rating under Diagnostic Code 6100 for bilateral hearing loss effective September 13, 2005.  In the October 2007 rating decision, the RO proposed to reduce it to 20 percent.  That reduction was implemented in the February 2008 rating decision, effective May 1, 2008.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC), and the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000-Hertz.  The rating schedule establishes 11 auditory acuity Levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment, also referred to as Diagnostic Code 6100) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz, and 70 decibels or more at 2000-Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be evaluated separately.

The Veteran was afforded a VA examination in November 2006.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
80
LEFT
55
70
80
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 52 percent in the left ear.  Puretone threshold average for the right ear was 65 decibels [35+70+75+80=260, 260/4=65].  Puretone threshold average for the left ear was 74 decibels [70+80+70+75=295, 295/4=73.75~74].  Utilizing Table VI for the right ear results in a hearing level of IV.  Utilizing Table VI for the left ear results in a hearing level of VIII, which is greater than the VI available in Table VIa.  Hearing levels of IV and VIII result in a 20 percent rating under Table VII.

The Veteran was afforded an additional VA examination in October 2007.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
75
80
LEFT
65
70
80
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 68 percent in the left ear.  Puretone threshold average for the right ear was 68 decibels [45+70+75+80=270, 270/4=67.5~68].  Puretone threshold average for the left ear was 74 decibels [70+80+70+75=295, 295/4=73.75~74].  Utilizing Table VI for the right ear results in a hearing level of IV.  Utilizing Table VI for the left ear results in a hearing level of VI, equivalent to the VI available under Table VIa.  Hearing levels of IV and VI result in a 20 percent rating under Table VII.

The Veteran was afforded an additional VA examination in October 2008.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
75
85
LEFT
65
70
80
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 60 percent in the left ear.  Puretone threshold average for the right ear was 69 decibels [45+70+75+85=275, 275/4=68.75~69].  Puretone threshold average for the left ear was 74 decibels [70+80+70+75=295, 295/4=73.75~74].  Utilizing Table VI for the right ear results in a hearing level of IV.  Utilizing Table VI for the left ear results in a hearing level of VII, greater than the VI available under Table VIa.  Hearing levels of IV and VII result in a 20 percent rating under Table VII.

VA treatment records dated October 2009 also reflect audiometric testing.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
75
80
LEFT
65
70
80
75
75

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 48 percent in the left ear.  However, these scores were generated using the W-22 speech recognition test, not the Maryland CNC test required under 38 C.F.R. § 4.85.  Puretone threshold average for the right ear was 66 decibels [45+65+75+80=265, 265/4=66.25~66].  Puretone threshold average for the left ear was 74 decibels [70+80+75+75=300, 300/4=75].  

As noted, the applicable regulations require speech recognition testing using the Maryland CNC test.  The October 2009 evaluation involved the W-22 test.  Although Table VIa provides for the assignment of hearing levels using only puretone thresholds, it is to be used only when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent scores, etc., or as previously indicated under 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Nonetheless, the Board will include an analysis of these findings under Table VIa for comparative purposes.  Utilizing Table VIa for the right ear results in a hearing level of V.  Utilizing Table VI for the left ear results in a hearing level of VI.  Hearing levels of V and VI result in a 20 percent rating under Table VII.


Additional VA treatment records dated December 2009 also reflect audiometric testing.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
70
70
80
LEFT
60
70
75
70
75

No speech recognition scores were recorded.  Puretone threshold average for the right ear was 66 decibels [45+70+70+80=265, 265/4=66.25~66].  Puretone threshold average for the left ear was 73 decibels [70+75+70+75=290, 290/4=72.5~73].  Again, for comparative purposes, Utilizing Table VIa for the right ear results in a hearing level of V.  Utilizing Table VI for the left ear results in a hearing level of VI.  Hearing levels of V and VI result in a 20 percent rating under Table VII.

Based on the evidence of record, the Board finds that the reduction from 30 percent to 20 percent for the Veteran's service-connected bilateral hearing loss was proper.  The above analysis shows that on VA examinations in November 2006 and October 2007, prior to the proposed reduction, the Veteran's hearing was consistent with a 20 percent disability rating under the provisions of 38 C.F.R. §§ 4.85, 4.86, which govern the rating of hearing loss disabilities.

The Board is aware that in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated; however post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, the October 2008 VA examination, performed after the proposed reduction was implemented, also reflected a 20 percent rating under the rating schedule.  Moreover, audiological evaluations were performed in October 2009 and December 2009.  Though these evaluations were not in strict compliance with the provisions of 38 C.F.R. § 4.85, they are of some probative value in assessing whether the Veteran's levels of hearing loss more closely approximated a 20 percent or 30 percent rating.  In this case, they do not reflect any significant change in the Veteran's puretone thresholds when compared to earlier findings.

In sum, the evidence, which includes two examinations performed prior to the reduction and a third examination performed after the reduction, clearly demonstrates that the Veteran's disability has approximated a 20 percent rating during the relevant period on appeal.  These thorough examinations have shown an actual change in the Veteran's hearing loss disability under the ordinary conditions of life.  Therefore, the reduction from 30 percent to 20 percent for the Veteran's bilateral hearing loss was proper.  


ORDER

Restoration of a 30 percent rating for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


